DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-17, and 19-22 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Walder, Reg. No. 41,534, on March 1, 2021.

In the Specification
[0023] A recommendation may then be output to the user via a portion of a dashboard, a separate dialog box, or any other suitable output mechanism, that indicates what information the illustrative embodiments believe the user is looking for and the one or more dashboards that provide that information. This output may further provide links or other user interface elements by which the user may select the dashboard that he or she would like to access and thereby be redirected to the recommended dashboard. Moreover, in some illustrative embodiments, characteristics of other users that accessed the same dashboard, as well as their usage information regarding other dashboards, recommendations provided to these other users, and 

[0039] As noted above, the present invention provides mechanisms for tracking dashboard usage and generating recommendations as to dashboards or portions of dashboards that may be of interest based on analysis of such usage. It should be appreciated that the mechanisms of the illustrative embodiments may be utilized to track dashboard usage patterns and analyze such patterns to provide dashboard recommendations in many different domains. For example, one domain that will be referenced in the examples provided herein is the healthcare domain in which healthcare dataare obtained from various sources, e.g., hospitals, doctor offices, health insurance providers, and the like, pre-processed to take the raw data and placethem into a form that is useable by analytics engines, stored in a backend store, and upon which healthcare analytics are executed by the analytics engines to generate analytical and statistical data that is used as a basis for generating one or more dashboard representations. While this is an example implementation that will be used to provide examples herein, it should be appreciated that the present invention is not limited to Page 14 of 64SVL920170010USO2such. Rather, the mechanisms of the illustrative embodiments may be utilized in any domain where dashboards are utilized by users to obtain information representations. This may include many different types of business, governmental, and other organization domains. 

[0046] As shown in Figure 1, the server 105, which may represent a single or multiple server computing devices (e.g. a server farm or other collection of computing resources), is configured to provide an analytics system 100 that operates to receive data from data sources, such as servers 104 associated with one or more organizations, via network 102 and processthose data to generate analytics and statistical data about a subject of interest which may then be output via one or more dashboards to users, such as via client computing devices 110 and 112. For example, healthcare related data may be obtained from servers 104 which may be associated with different healthcare provider organizations, e.g., a first server 104 may be associated with a hospital, a second server 104 may be associated with a pharmacy, a third server 104 may Page 17 of 64the like. Any type of healthcare related data from any type of healthcare data source may be utilized with the mechanisms of the illustrative embodiments.

[0049] The analytics systems 110 generate analytics results data which again, may be stored in the backend data stores 150, or in other storage (not shown) for utilization in providing output representations ofthese results data, e.g., graphical, textual, or audible outputs presenting the analytics results data for use by a user. The user experience systems 120 provide the logic for generating these output representations which, in accordance with the illustrative embodiments described herein, include one or more dashboards. A "dashboard" as the term is used herein refers to a graphical and/or textual user interface that provides a plurality of different representations of the same or different analytics results data in a single output, as Page 18 of 64SVL920170010USO2previously discussed above. The particular dashboards that the user experience systems 120 may generate are pre-defined by dashboard creators and stored in a dashboard repository (not shown) associated with the user experience systems 120. The pre-defined dashboards are populated with specific data obtained from the analytics results data generated by the analytics systems 110 and stored in the backend data stores 150 or other storage, which is accessible via the backend data store interface system 140, and which may also provide the pre-processors and other logic for maintaining data in the backend data stores 150 and providing access to such stored data. 

[0055] As a result, differences between the information presented in dashboard B and dashboard A may be identified and a recommendation to modify dashboard A to include a link to dashboard B or to include portions of dashboard B in dashboard A may be generated. For example, the highest frequency of occurrences of interactions between a user and other dashboards, e.g., dashboard B, or other user experience systems 120, e.g., instant messaging system(s), search engine(s), etc., and/or portions thereof, that are Page 21 of 64SVL920170010USO2made to the dashboard being analyzed. For example, based on the portions of another dashboard manipulated by user input subsequent to the dashboard being analyzed, e.g., dashboard A, and correlating information about those portions that indicates the type of analytics data represented in those portions as well as the way in which those analytics dataare represented in the dashboard, a recommendation that similar types of analytics data should be included in the dashboard being analyzed and a recommendation as to the way in whichthose analytics data may be represented in the dashboard may be provided. In some cases, the actual portion of code used to represent the portion of the other dashboard may be provided as an example portion of code to include in the dashboard code for the dashboard being analyzed, e.g., dashboard A. 

[0070] As shown in Figure 3A, raw healthcare data from systems 310are received by the analytics system 300 and optionally subjected to data pre-processing system(s) 312 to pre-process the raw data and generate pre-processed data that is stored in the backend data stores 320. It should be appreciated that in some implementations pre- processing may not be necessary and instead the raw data may in fact be stored in the backend data stores 320. The raw data may be received from the healthcare data systems 310 via one or more data networks, for example, with the pre-processing systems 312 performing operations to standardize or otherwise re-format the data for use by the analytics system 300 since the various healthcare data system(s) 310 may each utilize their own desired formats, references (e.g., medical codes, etc.), and other types of data that may need to be mapped to a common or standardized format that correlates information from the various healthcare data system(s) 310. The raw data may represent any type of healthcare related data that are pertinent to the particular implementation, such as electronic medical records (EMRs) of patients, admissions Page 26 of 64SVL920170010USO2information from hospitals, insurance claims information, prescription information from pharmacy systems, instance information for particular disease reports from a governmental agency, or the like. 

are stored in the backend data stores 320 and/or provided to the user experience system 340. The analytics engines 330 may perform various analytical analyses on the pre-processed and/or raw data to generate meaningful patterns and knowledge. For example, the raw or pre-processed healthcare data may be analyzed by analytics engines 330 to generate such values as claims costs per member per time period, trend rate information, various types of demographics information analytics, high cost claimant information, or the like, examples of which are shown in Figure 4 discussed hereafter. 

[0075] The recommendations for the user during a user session with a dashboard 360 may be generated based on the predictive analytics of predictive analytics logic 357 in the DUTAR system 350 and may be presented to the user via his or her client system 370 either as a separate recommendation or as a recommendation integrated with a presented dashboard 360. The recommendation, as noted above, may be generated by comparing the identifier of the predicted data or information that the predictive analytics logic 357 of the DUTAR system 350 determines the user is looking for, to identifiers of data or information presented in various ones of the Page 28 of 64SVL920170010USO2predefined dashboards 345 based on the metadata associated with the various predefined dashboard data structures in the storage 345. Those dashboards data structures having metadata that have identifiers matching that of the predicted data or information may be returned, as part of search results generated from searching the predefined dashboards 345 based on the predicted data or information identifier(s), to the DUTAR system 350 and a corresponding recommendation recommending those returned dashboards is generated and sent to the client system 370. As noted above, this recommendation may be in the form of a suggestion with corresponding links or other mechanisms for allowing a user to access the recommended dashboards from the recommendation output. 



[0077] Moreover, the DUTAR system 350 may also analyze these metrics and present recommendations to the administrator as to modifications to the dashboard of interest. For example, as noted above, highest occurrences of particular terms or phrases may be matched to terms/phrases in metadata descriptions of pre-defined dashboards in the storage 345 to determine which pre-defined dashboard data structures present information related to those terms/phrases. Similarly, based on the determination of portions of other dashboards, or dashboards themselves, accessed by Page 29 of 64SVL920170010USO2users more often than other dashboards or portions thereof, recommendations as to modifications to the dashboard of interest to include a link to or portions of the other dashboard may be generated. All of this information may be presented to an administrator so that  he can determine what modifications, if any, to perform to a dashboard so as to improve the dashboard offerings provided in the predefined dashboards storage 345. 

[0081] As touched upon above, in some illustrative embodiments, recommendations may be constructed based on the user's behavior as it relates tohis or her interactions with other user experience systems and, in some cases, the subject matter of the content that the user accessed via these other user experience his or her consumption of whitepapers versus time spent on specific dashboards. If a user has read multiple whitepapers related to prescription medication cost drivers, for example, and has spent a significant amount of time interacting with a prescription medication cost dashboard, as may be indicated by the dashboard usage data 355 in comparison to one or more threshold values defining a "significant" amount of time, the DUTAR system 350 may recommend other dashboards tied to the cost of prescription medications.

[0086] Figure 4 is an example diagram of a dashboard output with a dashboard recommendation portion in accordance with one illustrative embodiment. As shown in Figure 4, the dashboard 400 includes a plurality of portions 410-440 for presenting different types of analytics results data or presenting the analytics results data in different ways. The presentation ofthese analytics results data may take many different forms, including graphs, charts, numerical values, text, and the like, with each individual portion 410-440 of the dashboard potentially presenting corresponding analytics results data in different ways or in different formats. For example, portion 410 in Figure 4 presents a line graph to represent claims costs per member. Portion 420 presents a bar graph of trend rates. Portion 430 provides a chart with demographics information and portion 440 presents a chart with high cost claimant information.

[00102] As a further example, an administrator may look to various dashboards to identify protocols that are being implemented or not implemented by clinicians. While the administrator may be able to obtain the analytics associated with the protocols and thereby identify which protocols are being followed and which are not, the administrator is not given any reasoning as to why certain protocols are not being followed. However, if one could correlate clinician behaviors with regard to other dashboards with the analytics presented to the administrator viahis or her preferred dashboards, then a more useful insight is given to the administrator and recommendations may be generated for modifying existing dashboards or creating new dashboards that will minimize unwanted behaviors. For example, if it is determined that clinicians are routinely failing to view certain dashboards that are tied to the protocols that are not being 

[00109] In one aspect, cognitive systems provide mechanisms for processing requests via one or more request processing pipelines in which a large number of various algorithms are executed on input data to evaluatethose data with regard to various criteria specific to the algorithms and generate results which may be utilized by other algorithms in the pipeline to achieve a cognitive operation. The request pipeline or system, as may be implemented, for example, in the behavior pattern reasoning logic 712 of the cognitive system 710, is an artificial intelligence application executing on data processing hardware that processes requests pertaining to a given subject-matter domain. The request processing pipeline receives inputs from various sources including input over a network, a corpus of electronic documents or other data, data from a content creator, information from one or more content users, and other such inputs from other possible sources of input. Data storage devices store the corpus of data, such as dashboard knowledge base 720, organizational database 730, user registry 356, predefined dashboards 345, dashboard usage data 355, and the like, upon which the cognitive system operates to perform cognitive operations, such as user dashboard behavior analysis across different types of users and/or user groups, user dashboard behavior reasoning, and the like. The corpus of data provides knowledge to the cognitive system 710 over which the cognitive system reasons by evaluating the data using the various algorithms implemented by the cognitive system.

[00113] As mentioned above, request processing pipeline mechanisms operate by accessing information from a corpus of data or information (also referred to as a corpus of content), analyzing it, and then these data. Accessing information from a corpus of data typically includes: a database query that answers questions about what is in a collection of structured records, and a search that delivers a collection of document links in response to a query against a collection of unstructured data (text, markup language, etc.). Question Answering (QA) based cognitive systems are capable of generating answers based on the corpus of data and the input question, verifying answers to a collection of questions for the corpus of data, correcting errors in digital text using a corpus of data, and selecting answers to questions from a pool of potential answers, i.e. candidate answers. The request processing pipeline generates answers for inputPage 45 of 64 SVL920170010USO2questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.

[00114] With particular application to the depicted example illustrative embodiment in Figure 7, as previously described above, pre-processed data stored in the backend data stores, and/or raw data depending on the particular implementation, may be provided to analytics engines for the performance of analytics operations to generate analytics results data that [[is]] are stored in the backend data stores and/or provided to the user experience system 340. Moreover, the raw data and/or stored analytics results data from the backend data stores may also be provided to the user experience system 340 as shown. The user experience system 340 comprises logic for generating one or more dashboards 360 based on predefined dashboard data structures in predefined dashboards storage 345. The generated dashboards 360 are provided to the client systems 370 and user interactions with the dashboards 360 may be monitored by the dashboard usage tracking and recommendation (DUTAR) system 350, potentially with the use of client system 370 implemented agents 375.

his or her interactions with other user experience systems and, in some cases, the subject matter of the content that the user accessed via these other user experience systems. In some illustrative embodiments, similar user dashboard usage information may be combined with user dashboard behavior pattern information to generate recommendations for a user. Moreover, recommendations made for one user may also be logged in the dashboard usage data 355 and/or as part of a user's profile in the user registry 365, and used as a basis for generating recommendations for other users having similar characteristics or similar dashboard usage behavior patterns.

[00126] Moreover, a dashboard cross user recommendation may be sent to the administrator console 380 indicating a recommended improvement to the dashboard offerings which may include a new or modified dashboard in the predefined dashboards 345 that accommodates both the administrator's concerns regarding costs to the organization of rheumatoid arthritis treatments and the clinician's concerns regarding effectiveness of such treatments. As a result, both users are given greater insight into the underlying analytics to support decision making from other user viewpoints, i.e. the administrator is able to determine that the clinician is choosing drug treatments based on effectiveness and the clinician is able to see the costs of such drug treatment choices to the patient and/or organization. As a result, more informed decisions may be made on both parts whereas in other situations without this cross user recommendation mechanism, each individual user would see the analytics information that is specific tohis individual needs and may not be informed of the viewpoint of the other user.

[00128] Corresponding tracked user dashboard behavior data [[is]] are received (step 820) and cognitive analysis of the tracked user dashboard behavior is performed to identify Page 52 of 64SVL920170010USO2the reasoning for the user dashboard behavior (step 830). Such reasoning may involve cognitive processing of a corpus of information regarding the user, the dashboards, the user's interaction with the dashboards, the user's interactions with other user experience systems, as well as organizational information, dashboard knowledge base information, and the 

In the Claims
1. (Currently amended) A method, in a data processing system comprising at least one memory and at least one processor, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement the method, the method comprising: 
presenting, by the data processing system, one or more dashboard interfaces to a user via a client computing device; 
tracking, by the data processing system, user inputs to one or more user experience computing systems, different from the one or more dashboard interfaces, of the client computing device, at least during and after presentation of each of the one or more dashboard interfaces to the user via the client computing device to generate user dashboard behavior pattern data; 
performing, by behavior pattern reasoning logic of a cognitive computing system, cognitive analysis of the user dashboard behavior pattern data to determine a reason for user dashboard behavior represented by the user dashboard behavior pattern data, wherein performing cognitive analysis of the user dashboard behavior pattern data comprises executing a predefined set of computer executed first rules that map each dashboard behavior pattern to one or more corresponding candidate reasons for the dashboard behavior pattern and rank[[s]] the one or more corresponding candidate reasons based on a cognitive computing processing of evidence data in support of each candidate reason in the one or more corresponding candidate reasons; 
performing, by the behavior pattern reasoning logic of the cognitive computing system, cross-user correlation analysis operations based on the user dashboard behavior pattern data and dashboard behavior pattern data of one or more other users of a different user type to identify at least one intersection point 
Kimberly S. Dunwoody - 15/696,746outputting, by the data processing system, a recommendation output that recommends at least one of a particular dashboard interface to access or a modification to the one or more dashboard interfaces to be performed, to the user via the client computing device, based on the identification of the intersection points and the determined reason for the user dashboard behavior.

11. (Currently amended) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to be specifically configured to implement a cognitive computing system, and to: 
present one or more dashboard interfaces to a user via a client computing device; 
track user inputs to one or more user experience computing systems, different from the one or more dashboard interfaces, of the client computing device at least during and after presentation of each of the one or more dashboard interfaces to the user via the client computing device to generate user dashboard behavior pattern data; 
perform, by behavior pattern reasoning logic of the cognitive computing system, cognitive analysis of the user dashboard behavior pattern data to determine a reason for user dashboard behavior represented by the user dashboard behavior pattern data, wherein performing cognitive analysis of the user dashboard behavior pattern data comprises executing a predefined set of computer executed first rules that map each dashboard behavior pattern to one or more corresponding candidate reasons for the dashboard behavior pattern and rank[[s]] the one or more corresponding candidate reasons Page 19 of 50 Kimberly S. Dunwoody - 15/696,746based on a cognitive computing processing of evidence data in support of each candidate reason in the one or more corresponding candidate reasons; 

output a recommendation output that recommends at least one of a particular dashboard interface to access or a modification to the one or more dashboard interfaces to be performed, to the user via the client computing device, based on the identification of the intersection points and the determined reason for the user dashboard behavior.

20. (Currently amended) An apparatus comprising: 
at least one processor; and Page 22 of 50 
Kimberly S. Dunwoody - 15/696,746at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to be specifically configured to implement a cognitive computing system and to: 
present one or more dashboard interfaces to a user via a client computing device; 
track user inputs to one or more user experience computing systems, different from the one or more dashboard interfaces, of the client computing device at least during and after presentation of each of the one or more dashboard interfaces to the user via the client computing device to generate user dashboard behavior pattern data; 
perform, by behavior pattern reasoning logic of the cognitive computing system, cognitive analysis of the user dashboard behavior pattern data to determine a reason for user dashboard behavior represented by the user dashboard behavior pattern data, wherein performing cognitive analysis of the user dashboard behavior pattern data comprises executing a predefined set of computer executed first rules that map each 
perform, by the behavior pattern reasoning logic of the cognitive computing system, cross-user correlation analysis operations based on the user dashboard behavior pattern data and dashboard behavior pattern data of one or more other users of a different user type to identify at least one intersection point where the user dashboard behavior of the user intersects with user dashboard behaviors of the one or more other users, wherein performing cross-user correlation analysis operations comprises executing a predefined set of computer executed second rules that correlate characteristics of dashboards accessed by the user and the one or more other users to identify the at least one intersection point; and 
output a recommendation output that recommends at least one of a particular dashboard interface to access or a modification to the one or more dashboard interfaces to be performed, to the user via the client computing device, based on the identification of the intersection points and the determined reason for the user dashboard behavior.

21. (Currently Amended) The method of claim 1, wherein: 
tracking user inputs to one or more user experience computing systems comprises extracting key terms or key phrases entered by the user into a text input field of at least one subsequent user experience system after presentation of at least one of the dashboard interfaces in the one or more dashboard interfaces; 
performing cognitive analysis of the user dashboard behavior pattern data comprises searching metadata associated with a plurality of other second dashboard interfaces based on the extracted key terms or key phrases to identify metadata having terms or phrases matching the extracted key terms or key phrases; and 
outputting the recommendation output comprises selecting, based on results of searching the metadata associated with the one or more other second dashboard interfaces, at least one second dashboard 

22. (Currently Amended) The computer program product of claim 11, wherein: 
tracking user inputs to one or more user experience computing systems comprises extracting key terms or key phrases entered by the user into a text input field of at least one subsequent user experience system after presentation of at least one of the dashboard interfaces in the one or more dashboard interfaces; 
performing cognitive analysis of the user dashboard behavior pattern data comprises searching metadata associated with a plurality of other second dashboard interfaces based on the extracted key terms or key phrases to identify metadata having terms or phrases matching the extracted key terms or key phrases; and 
outputting the recommendation output comprises selecting, based on results of searching the metadata associated with the one or more other second dashboard interfaces, at least one second dashboard interface from the plurality of other second dashboard interfaces that has metadata having terms or phrases matching the extracted key terms or key phrases, for inclusion in the recommendation output, wherein thePage 24 of 50 Kimberly S. Dunwoody - 15/696,746metadata associated with each second dashboard interface describe[[s]] content of one or more portions of a corresponding second dashboard interface.

Allowable Subject Matter
Claims 1-7, 9-17, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
1.	With respect to the rejections of the claims under 35 USC § 103, none of the prior art of record appears to disclose explicitly at least the following limitations of the independent claims as amended:  


The closest prior art of record is Adam.  Note at the outset that Examiner does not agree with Applicant that Adam is not prior art to the claimed invention, at least as to the limitations for which Examiner used Adam in the non-final rejection.  Specifically, Applicant challenges Examiner’s assertion that parent application # 15/470,980 does not disclose the use of cognitive analysis of dashboard behavior data to determine a reason for user dashboard behavior.  Applicant’s Arguments dated February 24, 2021 (“Remarks”) at 32-33.  Applicant has not, however, pointed to a specific part of the ‘980 application that allegedly discloses this limitation, and Examiner’s review of the ‘980 specification reveals neither a discussion of cognitive computing nor a discussion of the determination of reasons for user behavior.  Therefore, at least as to the portion of the instant claims that discloses the use of cognitive computing to determine reasons for user behavior, Adam, which was filed on July 31, 2017 (before the September 6, 2017 actual filing date of the instant application), is prior art.
	Nonetheless, Adam appears not to disclose the above-reproduced limitation.  Adam does disclose, in general, a neural network that can be used to ascertain the relative experience level of a user based on his activity on a user interface, which can reasonably be construed as a type of determination of the reasons for the user behavior.  For instance, if a user accesses a help menu frequently and has used the application fewer than five times, the network may determine that the reason for this behavior is that he is new to the application.  However, Examiner can find no indication that the system of Adam ranks these candidate reasons for user behavior, much less does so based on the processing of evidence data by a cognitive computer.
	None of the other prior art of record appears to disclose this limitation explicitly.
2.	Regarding the rejection under 35 USC § 101, Applicant references paragraphs 106-07 of the specification, which argue that a cognitive computing system is “not generic to computing devices” and “appl[ies] human-like characteristics to conveying and manipulating ideas….”  Remarks at 30-32.  and more” and, importantly, that “[a]t present, there is no widely agreed upon definition for cognitive computing in either academia or industry.”  Wikipedia, “Cognitive Computing,” screenshot taken December 13, 2016, available at http://web.archive.org/web/20161213092230/https://en.wikipedia.org/wiki/Cognitive_computing (emphasis added).  Even assuming arguendo that this means that Applicant’s proffered definition of “computer systems [that] … apply human-like characteristics to conveying and manipulating ideas which … can solve problems with high accuracy and resilience on a large scale” must control the claim’s interpretation, which is by no means clear in light of the prohibition on importing material from the specification into the claims, this would at most prove that “cognitive computer” is a generic class of the universe of computers whose members “apply human-like characteristics” to solve problems.  Applicant does not suggest that a neural network, an SVM, a random decision forest, or any other specific machine learning algorithm is performing the steps of the method of claim 1.  Rather, Applicant elects to paint with a broad brush and say, in effect, that any “human-like” computer may perform the functions attributed to the “cognitive computing system.”
	Nonetheless, Examiner is persuaded that the claims as amended solve a specific problem, limited to computer environments, of determining the optimal dashboard configuration for a given user based on the behavior of other similarly situated users.  Specifically, while tracking user inputs; determining a reason for user dashboard behavior; correlating characteristics of one user’s behavior with those of another to identify intersection points; and recommending a dashboard interface based on this analysis may be mentally performable in the abstract, the claims as amended recite, inter alia, that the tracking is of user inputs “to one or more experience computing systems;” that the “cognitive analysis” of the pattern data involves “executing a predefined set of computer executed first rules;” and that “cross-user correlation 
3.	Regarding the obviousness-type provisional double patenting rejection over the ‘980 application given in the non-final rejection, the limitation reproduced above does not appear in the independent claims of the ‘980 application as they are currently written (as of February 26, 2021), and Examiner considers the limitation sufficiently distinguishing to justify withdrawing the provisional rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125